Better Regulation - Better law-making 2005:, subsidiarity and proportionality - Simplification of the regulatory environment - Use of 'soft law' (debate)
The next item is the joint debate on the following reports:
by Katalin Lévai, on behalf of the Committee on Legal Affairs, on Better Regulation in the European Union;
by Bert Doorn, on behalf of the Committee on Legal Affairs, on Better Law-making 2005: application of the principles of subsidiarity and proportionality - 13th annual report;
by Giuseppe Gargani, on behalf of the Committee on Legal Affairs, on the strategy for the simplification of the regulatory environment;
by Manuel Medina Ortega, on behalf of the Committee on Legal Affairs, on institutional and legal implications of the use of 'soft law' instruments.
rapporteur. - Mr President, I wish to begin by thanking all those who have contributed to my report - I am very grateful for their help.
In recent years, the Commission has become more and more concerned about the quality of Community legislation, both in terms of clarity and accessibility, on the one hand, and of its effectiveness and positive impact on citizens and business, on the other.
The Commission usually refers to these goals as 'better regulation' or 'better law making'. As a matter of fact, better regulation aims at maximising the benefits of modern, rational and effective legislation, whilst minimising its costs, so that productivity, growth and ultimately employment can be ensured at the highest level throughout the European Union.
There is no doubt that better regulation is fundamental to ensuring a fair and competitive market place, citizens' welfare and the effective protection of public health and the environment. It is an important part of the Lisbon Strategy, as it can boost productivity and employment significantly. Better regulation is shared responsibility. EU laws are transposed into national law by national governments and parliaments and are often applied at regional and local level. There is a risk that laws are progressively embellished along this chain from conception to implementation. The responsibility for regulating well is hence a shared one.
Many Member States now carry out impact assessments, and some have been developed guidelines. However, only a relatively small number of countries systematically carry out an integrated impact assessment for new legislative proposals.
Legislating at European level has reduced much red tape. One common rule to apply in all Member States is much simpler and more efficient than a complex web of varying rules at national and regional level. European legislation has been effective in removing harmful barriers to competition and conflicting national rules, so the simplification programme can generate tangible economic benefits not only through reducing administrative burdens. The experience of Member States demonstrates that public authorities can do a lot to reduce unwarranted administrative burdens of legislation. Such action, according to the Commission, would boost the EU economy by about 1.5% of the GDP and free up an estimated EUR 150 billion for investment.
In my report, I support the objective of ensuring that the regulatory environment is necessary, simple and effective. On the other hand, however, we have to stress that such a process should be fully transparent and based on the full involvement of the European Parliament with public scrutiny and wide and open consultation of experts and all the relevant stakeholders - not only government or business, but, particularly, non-governmental organisations as well.
Furthermore, I would like to suggest the creation of an impact assessment board. It is of the utmost importance that this body, which will offer advice and support in developing a culture of high-quality impact assessment inside the Commission, acts independently of the policy-making departments. However, this does not necessarily mean that impact assessments must be carried out by external experts who do not belong to the institution. It is also necessary that the impact assessment board helps develop a common methodology for all impact assessments.
Furthermore, I would suggest a special project within the impact assessment procedure - so-called 'social benchmarking'. This project should focus particularly on sensible target groups, for example disadvantaged people, women, ethnic minorities, parents raising children, the elderly, and permanently ill and disabled people.
In summary, I should like to emphasise that better regulation aims at more simple, clear, citizen-friendly regulation, with continuous impact assessment, with a special focus on those vulnerable groups that cannot defend themselves. Clarity, transparency, simplicity, cutting red tape are perhaps the key elements of my report.
Mr President, I would like to take up Mrs Lévai's excellent argument. It is a good thing that we take time in Parliament to consider the quality of legislation and regulations at least once a year. Our regulations and legislation are the visiting card of the European Union. They form the framework within which our citizens work and live and within which companies have to operate. This means that we have to place a great deal of emphasis on their quality.
How are things at the moment? They are moving in the right direction. The Commission has unfolded a number of initiatives. An Impact Assessment Board has been set up and it is doing a great deal of good work. However, that is not enough. I have said it before many times: we need greater transparency and I make the case once again for an external expert panel to evaluate whether the impact assessments of the Commission have been drawn up in accordance with the right methodology.
We need a review, not bureaucracy. Mrs Frassoni always cries: 'You want more bureaucracy', but I do not want any bureaucracy at all. I only want more transparency and I think that every form of transparency is a virtue in government. An additional advantage is that when impact assessments are carried out of amendments in Parliament itself - and I have to say, they have still not been a great success - we can look at whether we could put them to an independent body of this nature, rather than the Impact Assessment Board of the Commission.
The fact that there is to be an expert panel for the problem of administrative burdens is an important step in the right direction. That is a very positive development that should have a role to play in the area of red tape. Of course, who will sit on that panel is very important. It must not become a procession, of course; it must not be a kind of pseudo-parliament, but a small committee of experts: so no captains of industry, no civil servants, no politicians, but ordinary professional people who know what an impact assessment is, who know what red tape is and who have plenty of experience in this area in their national contexts.
The Commission has set a clear target: administrative burdens must be reduced by 25% by 2012. That is a very good thing but it should, of course, be a net target. This means that a reduction of 25% from now should, in fact, be achieved and that new administrative burdens should be included in the calculation and deducted from the result, otherwise it will just be a waste of time.
I would like to highlight one more point that warrants special attention from the Commission. We are discussing reducing administrative burdens now, but in the future we will also need to work on reducing compliance costs. Compliance costs are the costs that companies and citizens are forced to incur in order to comply with legislation and they are extremely high. When we are discussing the costs of regulations, we must also concern ourselves with the compliance costs, which are ignored at the moment.
rapporteur. - (IT) Mr President, ladies and gentlemen, in November 2006 the Commission adopted a working document, an initial report, on progress made in the strategy for the simplification of the regulatory environment, which is a follow-up to another communication of October 2005. This is an important development that, as Mr Doorn has rightly said, continues a process that we ourselves initiated with a view to achieving simplification that equates with transparency and is a transparent, comprehensible method of law-making.
The working document has been approved by the Committee on Legal Affairs, which has taken stock of progress achieved in implementing the simplification programme introduced, as I said, in 2005. In particular, the programme will include 43 recasts, and I would like to give the House the following figures: 12 codifications, 8 repeals and 46 other measures relating to substantive simplification. In addition to these, 500 new legislative initiatives have been included in another rolling programme specifically dedicated to codifications, some 200 of them in 2007 alone.
At this point I should like to single out a few points, naturally very briefly, which form the crux of my report, so as to inform the House of the actual situation on the ground as well as the overall thinking of the Committee on Legal Affairs as a whole.
I have three clear messages for the Commission. I believe it is important to make perfectly plain that there is a need, firstly, to systematically include simplification initiatives, from now on, in a specific part of the legislative and work programme; secondly, to indicate therein what priority it intends to give to each individual simplification initiative; and thirdly, to avoid the proliferation of documents containing lists of simplification initiatives, in order to have as clear a reference framework as possible.
I would therefore stress once again that the Commission needs to be consistent, in relation to the simplification aims it has highlighted, too. Likewise, recasting should become, once and for all, the standard legislative technique. Overall, as Chairman of the committee to which our colleagues Mrs Lévai, Mr Doorn and Mr Medina belong, I believe I can say that these four regulatory initiatives cover the situation comprehensively and that the Commission is duty-bound to reflect on them.
It would thus always be possible to have the regulatory text in its entirety, even where there are specific amendments, with a clear indication of the new parts and those that remain unchanged. This is a crucial draft text for Parliament, as it would result in making Community legislation more readable and more transparent, which is what everyone wants.
The Commission working document in fact proposes using the initial summaries of its proposals to better explain the aims of simplification. This initiative could prove counterproductive, however: whereas a summary may be justified for a discursive text such as a communication, the same does not apply to a regulatory text, the initial summary of which might contain some uncertainty. Very careful attention needs to be paid to this point.
Finally, the report seeks to highlight the strong signal of goodwill given by the amendment of the European Parliament's Rules of Procedure relating to the improvement and introduction, respectively, of the codification procedure (Rule 80) and a new ad hoc procedure for recasts (Rule 80(a)). These are the matters that Parliament must consider, I hope in a consensual manner and overall without amendment, so that the House will be able to signal its approval of this important matter tomorrow.
Mr President, my report is a contradiction because I have used a contradictory expression: 'soft law'. Law is not soft, law is coercive. The thing is that EU jargon tends to use this expression: 'soft law instruments'.
What does this mean? It means primarily documents drawn up by the Commission: some of these are interpretative, others are implementing acts, while others are merely preparatory documents. The problem posed is that given the confusion and lack of knowledge about the nature of Community law in many jurisdictions, including the Court of Justice itself, legal force is accorded to 'soft law' documents.
This is a breach of the basic legal principles of the EU Member States and the European Union as a whole. The only current legitimacy for issuing compulsory rules with a legal basis stems from the wishes of the people at both national and EU level, and the wishes of the people are normally expressed through representational bodies such as, in this case, the European Parliament, elected directly by the people, or the Council, composed of governments that depend on and are elected by the people in their respective countries.
Obviously the Commission has a major role to play in the application of European law as the guarantor of application of the Treaties, but it must do this in conjunction with the legislative bodies, and it certainly cannot replace the legislative powers conferred by the Treaties on Parliament and the Council.
Our concern in the Committee on Legal Affairs is, firstly, that we have no wish to hamper the Commission's right of initiative, we have no wish to hamper the executive functions that must be carried out by the Commission, we have no wish to curtail the possibilities of development, but we do feel that it is important to establish a conceptual difference between the two types of instrument, and that when the Commission feels that it must avail itself of this kind of action, it ought to establish cooperation at least with Parliament, and certainly with the Council, so that preparations for such action do not give rise to misinterpretations or interference.
What law certainly cannot be is what has been termed the 'open method of coordination'. The open method of coordination may be an extremely effective instrument in achieving the objectives of the Treaty, but it may only establish obligations among participating parties. This would be tantamount to contracts between parties, between social agents, for instance. In the same way as an agreement between trades unions and business, for example, may be binding on the parties involved, the open method of coordination may be used to draw up this kind of contract, but it is subject to Community regulations and can never replace them, and the European Union as a community based on law requires the adoption of legal texts.
Thus we cannot merely say 'we intend to use the open method of coordination' because it is an effective instrument for achieving EU objectives. It is not an effective instrument because the European Union can only operate as a legal system.
The European Union has no army and no police force, and has operated on the basis of acceptance by the Member States of a number of obligations met by their institutions, compliance with which is supervised by the Commission and the Court of Justice. The open method of coordination, however, is not a legal method, it is not a legal instrument for producing general laws, and the two concepts cannot be confused.
As Mr Gargani said earlier, the Committee on Legal Affairs is worried about this anti-law tendency within the EU. The European Parliament wishes to work alongside the Commission on attaining its objectives, on its executive functions and on its functions in the drafting of legal texts. However, it cannot and must not condone the use of techniques that are at odds with the development of the rule of law, with development of the construction of the EU as a legal entity, a community that must have a clear hierarchy of rules: a set of Treaties - which I still call constitutional, despite everything - laying down the fundamental laws, and EU legislation covering all areas where the EU must play its role, while naturally observing the principles of proportionality and subsidiarity but maintaining the Union's competences and establishing the legislative action to be taken, reserving for the purposes of execution instruments such as this open method of coordination or any other instrument the Commission may feel has to be adopted to achieve the EU's objectives.
(Applause)
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, better regulation is a highly political project. At the last major debate on this issue here in this House in April last year, I emphasised that we want to achieve two objectives: firstly, we want to increase citizens' confidence in the entire system of European integration, and secondly, we must establish clear and dependable parameters for the European economy so that it can provide jobs and growth.
Since then, we have made good progress. According to the polls, public endorsement of European integration is higher than it has been for a long time, our economic position has greatly improved and is looking bright, and we have a broad consensus for continuing the course embarked upon, based on our partnership for growth and employment. As part of this policy for jobs and growth, better regulation is a key pillar. Although the overall political situation is currently very favourable, we must not slacken our efforts now; on the contrary, we must utilise the current momentum.
After all, the mood can turn again just as swiftly, and we would be deluding ourselves if we believed that the European Union's image has already fundamentally changed. People still have it firmly in their heads that everything that comes out of Europe is irrelevant, overblown in scope and centralistic. This accusation is undoubtedly exaggerated, but it is important to recognise that this is the European public's perception. We therefore have to work hard to counter this reflex.
We want a Europe of results. We want a Europe which brings security, prosperity and environmental protection to all spheres of life. That must be expressed in all our practical decisions in every area of policy, whether it be in chemicals law, in the pharmaceuticals industry, in information technology or in agriculture. Make no mistake: better regulation is not an image campaign. We have completely overhauled our policy style and the way in which we prepare and review legislation. I say again: better regulation must not be viewed in isolation but as part of an overall strategy, a fundamentally new direction in European politics.
Similar attempts have been made in the past, but this project which we are talking about today has two very special features: its scope and its sustainability. In the past, we have focused on ad hoc adjustments. Now, however, we have extended the scope of the 'better regulation' concept to encompass the entire European legislative process, from assessing the need for a law, with strict subsidiarity checks, to broad consultation with stakeholder groups, assessment of economic, social and environmental policy impacts, to the issue of the best possible application and implementation of Community law. However, better legislation not only relates to new initiatives; we are also in the process of reviewing the existing acquis in its entirety to determine where and how it can be simplified and updated.
The second new aspect is sustainability, which we are pursuing with this approach. This is not a one-off campaign; as some of the rapporteurs have already said, this is a process which is both deep and far-reaching and is being pursued consistently. All the initiatives tabled which have not been adopted by the legislature will be regularly reviewed and, if necessary, withdrawn. One such review is currently taking place with a view to the work programme for 2008.
Our simplification programme will be continued in 2007 and 2008 as well and we will be unveiling a range of new initiatives here. The outcome will be progressive coverage of all the European Union's areas of legislation. We are deploying all the methods at our disposal, as outlined and supported by Mr Gargani in his report. Half of the initiatives envisaged in the simplification programme have already been successfully completed, and we will pursue this work intensively until 2009. This will lead to direct and tangible benefits for companies, public authorities and individuals. Our goal is to achieve a situation in which our legislation is, in every case, clear, comprehensible and user-friendly and also takes account of technological progress.
For the purposes of quality control and impact assessment, we have set up the Impact Assessment Board, which operates independently of the relevant Commission services and is already making a very positive contribution. I am most grateful to Mrs Lévai for pledging her full support for this body in her report. However, I would also like to make it very clear to you that we are committed to reviewing this system next year and that we will take appropriate steps, as required, based on the findings of this review. I would like to emphasise that in light of the important points raised by Mr Doorn.
One of the major priorities this year is reducing the administrative burdens arising for companies as a result of EU rules. To that end, we have already unveiled 10 'fast track actions', and thanks to the European Parliament's prompt support, two of them have already been implemented successfully. Further proposals will follow.
We are now in the process of implementing comprehensive monitoring of the current burdens; this monitoring is taking place in 10 major economic sectors, which in practice covers around 85% of Europe's entire economy. This is to enable us to identify the reduction potential. The target - as has already been stated - is to reduce these costs by 25% by the year 2012. I fully endorse what Mr Doorn has said. Of course it is important to ensure that having reduced burdens in one area, new legislation does not create other burdens elsewhere. That is a very important point and I am most grateful to Parliament for drawing attention to it.
I hope that the Member States will set equally ambitious goals before the end of this year, for this project can only be successful if it is pursued jointly at European and national level.
Naturally, stakeholder groups have an important role to play in this project, and we need their support. That is why a high-level independent panel of experts will be established, representing small and medium-sized enterprises, consumers and environmental organisations, whose role is to advise the Commission on potential reduction measures.
The Commission is extremely grateful, as I am, to the European Parliament for its broad support, expressed in the reports we are debating today. The Commission is especially pleased that Mrs Lévai's report urges the Council and Parliament to undertake systematic impact assessments of proposed amendments having potential significant impacts. We had already agreed on this in November 2005 in common interinstitutional approaches.
The Commission would also ask the Council and Parliament to endorse the proposal made by Mr Doorn and further adapt their working methods so that certain tasks relating to the simplification of legislation can be carried out swiftly. It does not help us, after all, if projects remain in the pipeline.
In relation to the various instruments summarised as soft law in Mr Medina Ortega's report, the Commission wishes to emphasise that classic legislation is not always the most appropriate solution. I would like to underline the principle yet again: laws should only be adopted where absolutely necessary. We have other instruments whose application is clearly regulated by the Community Treaties, as well as those which serve solely to pave the way for future legislation. On behalf of the entire Commission, I truly can promise you that in all the instruments that we are applying, we completely respect the rights of Parliament and will keep Parliament fully informed in the interests of mutual respect between our institutions.
Let me conclude by reiterating what President Barroso stated, in this House last April, to be the basic principle. European legislation is indeed the unique and defining feature of the European Union, for we are a legal community. European integration is based on the law. Only the law can guarantee the freedoms that Europeans enjoy today, and only the law can provide the economy with dependable and fair parameters. The citizens of Europe have a right to expect not just better legislation but the best legislation that is humanly possible.
Draftsman of the opinion of the Committee on Economic and Monetary Affairs. - Madam President, first of all I should like to thank the rapporteur on better regulation in the European Union, Mrs Lévai, and the Committee on Legal Affairs, for accepting a number of the proposals made by my Committee, which is very much appreciated.
This is an area in which it is very easy to agree on our goal. However, that is not what the debate is about: it is about how to achieve results. The role of the Commission in this must be underlined. The Committee on Economic and Monetary Affairs has proposed that the Commission conduct an annual follow-up on the results of reducing the administrative burden by 25% by 2012. The role of the Commission is also important in enabling choices to be made when discussing legislation or, for example, self-regulation or mutual recognition, and in ensuring that we have some such legislation and - something which the Commission has also done - in withdrawing legislation that is not consistent with the Lisbon process.
We would like the Commission to see the Lamfalussy process as a good experience that has opened up financial markets in harmony with reality. However, we would also like to underline the Commission's own responsibilities, in its direct relations with citizens, to secure simplification and better regulation regarding research funding, grants, state aid, subsidies of various kinds and procurements. The Commission does have a role to play on its own in this area. We would also hope that the Commission will come back to the idea of giving citizens the right of action when Member States do go in for gold-plating. It is important to have a counterbalance to the ever-increasing bureaucracy of all our local and national authorities and, one might also say, of the institutions of the European Union. One way of doing this would be to give citizens the right of action.
Madam President, the regulatory environment in which businesses operate is a determinant of their competitiveness, of sustainable growth and of employment performance in terms of creating more and better jobs. As I also said in the Committee on Employment and Social Affairs, we naturally support the exercise of weeding out superfluous legislation, but we must make sure that the legislation we are eliminating is indeed superfluous. From my point of view as a member of the Committee on Employment and Social Affairs, the answer will depend on whether the quality of jobs in Europe worsens or improves.
I support better regulation only if the intention is to make legislation more transparent and flexible, and not if it really means deregulation. What is crucial is that it is done without impairing worker health and safety. The 25% reduction target laid down is open to doubt, however, as it was chosen at random. If the legislation is superfluous, we should not be stopping at 25%. On the whole, however, I fully agree with the objective of the exercise, and I recognise that the EU's unnecessary administrative burdens undermine the effectiveness and credibility of EU legislation. I would invite the Commission to also increase the use of the social dialogue, an important tool for achieving the objective of better regulation.
draftsman of the opinion of the Committee on Regional Development. - Madam President, I speak specifically on Mrs Lévai's report. I congratulate her and the Committee on Legal Affairs for its excellence and thank them for incorporating so much of both the spirit and letter of our opinion into it.
Although the ultimate responsibility for conformity with Community legislation belongs to Member States, the actual meeting of the requirements is largely tasked to other bodies, such as regional and local authorities and specialised agencies. This may mean ensuring their own compliance and/or that of others with regulations and directives alike. Furthermore, where certain directives are concerned, the constitutional regions have a role to play in the transposition process.
The Committee on Regional Development wishes accordingly to stress the importance of widespread consultation at all stages of the legislative process, including the preparation of impact assessments to allow national, regional and local variations to be taken into account. We stress, too, the importance of disseminating information. We call in particular for advance guidance on the transposition of directives and for the provision of implementation guidelines where regulations are concerned. The Vade Mecum on State Aid produced by DG Competition is a model of the latter.
We call also for the use in legislation of clear and comprehensible language and for the provision of correlation tables in the transposition of directives, so that the risk of gold-plating is diminished. With these and the other measures advocated in the report - indeed, in all four reports - we believe that we should do much to achieve better regulation in the EU.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (DE) Madam President, ladies and gentlemen, let me start with an apology. I was not aware that the previous speaker was absent and that the speaking time had been changed. Thank you for permitting me to speak now.
I was the rapporteur for the opinion of the Committee on the Internal Market and Consumer Protection and after in-depth deliberations, the committee adopted this position by consensus. I would like to point out, first of all, that there was agreement within our committee that soft law - or whatever we want to call these measures which are now being applied increasingly frequently in European law but also in national legislation - has become a very common practice which offers the opportunity to respond flexibly and therefore swiftly to new developments, which is why it should not be criticised per se.
We also agreed to some extent that the Commission - to turn to the European level - uses soft law in individual cases as a means of circumventing the opportunities for the participation of the legislator as provided for by law. This, in our view, is a major problem relating to soft law. We discussed, too, the fact that Parliament endorsed the complaint against the Commission in one case because we ascertained that such circumvention had indeed occurred.
We believe that the legislator encounters soft law in such diverse ways today that we must always make a clear distinction between what genuinely only comes on to the market in the form of a green paper, on the one hand - in other words, it is simply planned as preparation for further legislation - and on the other, what is genuinely necessary for flexible legislation in the framework of soft law.
As members of the Committee on Internal Market and Consumer Protection, we do not identify any legislative, any direct impact of such green and white papers, but we believe that when new legislation is adopted, the legislator must always adopt a new decision as well.
The debate, after all, not only focuses on soft law but also on other benchmarks for better law-making, and I believe that in many areas, we certainly have not made as much progress as citizens now assume from the media, which is why all the institutions involved - Parliament, the Council and the Commission - have a responsibility to make faster progress in this area.
on behalf of the PSE Group. - Madam President, I wish to begin by making three statements to set the context of this debate. Firstly, we must not forget that one person's red tape is another person's vital piece of legislation. Secondly, we should not forget, as Commissioner Verheugen has said in the past, that 50% of the administrative burden relating to EU legislation is added by Member States. Finally, the most important thing is that the European Union is itself a simplification process, because by having one set of rules instead of 27 we have cut business costs enormously in comparison to what life was like before many European Union laws were passed.
Having said that, legislation has to be clear, easy to understand and to enforce, and adaptable to changing circumstances. That has not always been the case in the past, and sometimes one wondered whether the overall effort of producing and enforcing a piece of legislation did not outweigh in some ways the benefits to be derived from it. That is why I would support what the Commission has been trying to do in its drive for better regulation and simplification, and in particular the establishment of an impact assessment board.
It is important that all the institutions realise their role in this. It is all very well for Parliament or the Council to pontificate about better regulation, so long as, when it comes to amendments, we ourselves look at the impact of those amendments. Parliament also has a responsibility to look at existing legislation and analyse it in depth to see whether it has had the effect it wanted. We tend to agonise for months over this or that amendment, but often put no effort into finding out whether the legislation has had its desired effect. I would hope therefore that we, as a Parliament, might step up our own efforts to participate in this process.
- (NL) Madam President, I would also like to begin by thanking all of the rapporteurs for their extremely interesting reports. It is very important that Parliament pays a great deal of attention to this issue and I entirely share the view of the Commissioner that many citizens in Europe have the impression that all bad laws come out of Brussels. National parliamentarians claim far too often that they cannot help it, that it is Brussels that is imposing them upon them. We must do all in our power to refute this as soon as possible.
This is the first time that I have spoken on an issue from the Committee on Legal Affairs, and I am speaking in this debate firstly because the topic interests me greatly. I myself am a member of the Committee on Budgets and the Committee on Budgetary Control. Last year in the Committee on Budgets we approved a proposal that I had written to create a body, a pilot project, to assess administrative burdens independently of the Commission. That means, therefore, that Parliament felt that the internal assessment in the Commission was not sufficient. I completely agree with Mr Doorn that we have to have a body outside the Commission that will assess the effects of legislation. The text in the budget that has meanwhile been approved by the Council and Parliament should be the guide for the Commission to take further action. The Committee on Budgetary Control also prepared a report that was adopted in plenary in July.
We support the target of a 25% reduction in administrative burdens and naturally - and the Commissioner and Mr Doorn have also confirmed this already - laws that we have just repealed must not be allowed to come back in through the back door as new legislation. It is important that we review all legislation before 2013 to see whether it is redundant or not. The Commission should publish regular reports or other announcements stating what has been achieved. The Commission's actions and the measures taken to reduce administrative burdens should be transparent. An internal reorganisation of the Commission may prove necessary.
Finally, to conclude what I have to say, I would like to thank Mr Verheugen for the outstanding cooperation I have had with his departments on developing the pilot project that was adopted by this House last year.
on behalf of the UEN Group. - (PL) Madam President, in taking the floor on behalf of the UEN Group in this debate on better law-making in the European Union, I should like to draw attention to the following issues.
Firstly, the authors advocate better law-making, aimed at increasing the efficiency, effectiveness, cohesion and transparency of Union legislation. Consequently, the process should comply with the following conditions, and I support this view:
it is essential for the Council, the Commission and the European Parliament to work together on the matter;
there should be broad and open consultation on the matter with all interested parties, including entrepreneurs, local authorities and non-governmental organisations, and I would like to emphasise the importance of such consultation;
Community bodies should be given more responsibility for the law-making process and the overall transparency of the process should be improved;
every assessment of legislation aimed at its simplification should, however, ascribe equal importance to economic and social issues, and take account of issues relating to health and environmental protection;
in addition, the process of simplifying legislation should not lead to a lowering of the standards enshrined in the Union's current acquis.
Secondly, the authors also point out that unnecessary and unclear expressions should be avoided when drafting legal provisions. The language used should be straightforward and easy to understand. At the same time, the terminology should be precise and legal certainty ensured, so that the Union's legislation can be understood by its citizens, who now number almost 500 million.
Thirdly, the decision taken at the 2007 Spring Council to achieve a 25% reduction of the administrative burden resulting from Union legislation by 2012 should be warmly welcomed. We can but hope that this objective is more realistic and has a greater chance of being achieved than the objectives of the Lisbon Strategy.
Fourthly, it should also be pointed out that the reports contained proposals for alternative solutions regarding the introduction of new legislation. The former included self-regulation or mutual recognition of national provisions, and even the option of not undertaking any legislative action. All these proposals merit detailed consideration in view of the dramatic increase in Union legislation.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, I would like to thank my colleagues for their hard work and raise another matter. Although this is a highly political issue, as Commissioner Verheugen said, it is also awkward and often technical; handling it is particularly complicated, especially when it comes to asking what the term 'better regulation' might mean for citizens in practice.
I wish to say very briefly that, as concerns the reports by Mr Gargani and Mr Medina, my group agrees with virtually everything. However, on the subject of alternatives to legislation I wanted to point out, as did the Commissioner, the need to make it clear that their application is extremely unsatisfactory, and I am referring above all to self-regulation and co-regulation. As Mr Medina indicated, the main thing is to focus on the legal and legislative value of acts.
Mr Doorn is well aware that I and my Group have doubts about the idea of concentrating all our attention on subsidiarity and proportionality, that is, on the initial topic of his report, and on administrative costs. For us, the question of administrative costs is a minor problem compared with that of the overall capacity of our regulations and our institutions to produce legislation that is clear, can be applied in a fair and balanced manner, is unambiguous and, above all, is not open to varying interpretations. Discussing these aspects is at least as important as discussing cost.
Moreover, as Mr Titley has already said, the existence of high administrative costs is obviously something that depends mainly on the Member States, and in my view not enough attention is being paid to these factors. For example, I would like to know one thing: how much will it cost, Mr Verheugen, to do everything that is being asked of you? Committees, reports, monitoring: all of this costs money, and if we really are to go down the road of setting up this huge structure, we must know how much it will cost.
on behalf of the GUE/NGL Group. - (CS) Mr President, Commissioner, I consider it a very positive step that we are discussing together all the reports connected by the common theme of creating and revising the Community's secondary law.
I would like to comment briefly on Mr Gargani's report. I believe that the report is very good on the whole and I therefore recommend that the House adopt it. I fully agree with the proposal that the strategy of simplifying the legal environment should have political priority. In that regard, however, I believe that it is necessary to strengthen the role of the European Parliament in the legislative process. What I have in mind here is that Parliament should have the same law-making initiative as the Commission, which would undoubtedly have a positive effect on the process of simplifying and improving the quality of the legal environment in Europe.
I would also like to voice my reservations regarding the targets set by the Commission, which stipulate that not only Community but also national legislation should be reduced by 25% by the year 2012. The schedule of simplification for the years 2006-2009 provides for 43 revisions, 12 codifications, 26 other measures and 8 repeals. But at the same time 500 new legislative initiatives are expected in the area of codifications alone. This makes me think that the Commission's plans for reduction in the secondary Community legislation are not realistic.
Madam President, I should like to thank the Committee on Legal Affairs and the rapporteur for a sound report on 'soft law' - a dirty word that fortunately does not exist in Danish. I am the rapporteur on the same subject in the European Economic Area Joint Parliamentary Committee, and we fully endorse Mr Medina Ortega's conclusions. In 2005 the Commission's internal market experts issued a recommendation on copyright protection for composers and authors. This was coordinated with the Directorate-General for Competition in cases against rights agencies. The Danish copyright society KODA has been constantly threatened with a fine of 10% of its turnover since 1973. I would call on Commission President José Manuel Barroso to intervene and defend cultural diversity.
The recommendation and competition case together amount to hard law and expropriation - which constitutes an infringement of EU law, as that effect can only legally be produced by means of legislation. An unelected executive cannot legislate and expropriate by means of recommendations and competition cases. Instead, it should be putting forward a proposal for a directive on artists' copyright and rights agencies, as we requested in the Lévai report. As elected representatives of the people, we represent music consumers, artists, radio, TV and many small and medium-sized enterprises that make a living from varied cultural provision. We reject administrative legislation for the benefit of a handful of multinationals. Elected representatives should always be consulted before the Commission issues such recommendations.
on behalf of the ITS Group. - (DE) Madam President, of course less bureaucracy and more legal clarity are desirable, and of course it is high time we got rid of old and obsolete regulations and directives. If we take the 'Sunshine Directive', for example, this was principally designed to limit workers' exposure to UV radiation, but anyone who denies the ordinary citizen a modicum of common sense from the outset should not be at all surprised by the accusations about the EU's regulatory madness and excessive bureaucracy, currently reflected in the plethora of EU agencies springing up everywhere.
The citizens are undoubtedly smarter than the EU establishment gives them credit for, and they also notice that alongside the regulatory zeal - the proverbial regulatory madness - a kind of deregulatory madness is occurring, namely when it comes to the rights and security of citizens themselves. So that no one can be accused of discrimination, for example, Muslims and other immigrant groups are constantly being given almost carte blanche to break the law, and at the same time, the demand for non-European skilled workers is putting the labour market under more and more pressure in order to circumvent collective agreements and other social rights. That really is unacceptable, in my view.
The citizens are also rightly aggrieved about a Constitution that was negotiated behind closed doors and has now been cosmetically enhanced, and about their lack of a voice in the various rounds of EU enlargement. Action under the slogan of taking the EU closer to the citizens cannot distract from the real problems, in my view. Brussels must learn to accept it when citizens say 'no', and must learn to base its decisions on the will of the people. The aim must be a federal Europe of subsidiarity, a Europe in which democracy, the rule of law and transparency prevail, a Europe with which the citizens can finally identify once again.
(SK) Firstly, I would like to focus on the need for codification. There are countless legislative regulations within the European Union; these affect a vast range of social relations. Since there are so many of them, they are too complex and not easy to navigate. The EU's legislative acts are not meant only for lawyers: ordinary citizens of the European Union work with them as well. There is a problem here and it relates to the links between these acts and the national legislative acts.
Even if citizens of the European Union look up a given law, they often have no idea that there are other EU acts fundamentally linked to it. That is why I propose to address in detail the issue of codification of laws so that research and their subsequent practical application are easier.
Secondly, I would like to focus on the amendments tabled in the European Parliament. In my opinion, it is not practical to 'enrich' the original EU text with amendments that are often nonsensical. Some of them have no fundamental impact on the topic in question, being simply linguistic alterations. Some broaden the scope of the future law to such an extent that there is duplication of legislation and ensuing confusion. The solution to one problem should not be provided in several Community acts since this makes the situation less clear.
As a result, by the time it leaves the European Parliament an amended legislative act can often be almost twice the size of the European Commission text; this does not make things any simpler or any clearer. Codification should be based on the principles of effectiveness, efficiency, accountability, transparency and continuity.
on behalf of the PPE-DE Group. - (DE) Madam President, ladies and gentlemen, on behalf of my Group, I would like to make just three comments on points of principle. The first concerns impact assessment for legislative proposals. I recognise that significant progress has been made since 1999, when Parliament took the initiative on this issue, and since 2003, when an interinstitutional agreement was adopted, which was negotiated by our Chairman, Mr Gargani. However, there are still deficits. Parliament is demanding - as it has done before in numerous resolutions - that impact assessments of legislative proposals be conducted on a more independent basis. I make no secret of the fact that to my mind, we should be thinking about whether we should adopt the US model of an independent agency which is established outside the Commission and undertakes impact assessments of legislation in line with a standardised procedure not only for the Commission but for all other institutions as well.
However, another key point based on our experience in the Committee on Legal Affairs is that impact assessments are not actually being carried out as standard on every Commission proposal. I can cite two specific examples from the Directorate-General for Justice and one from the Internal Market Directorate-General that have remained in my memory.
I also think that it is important to give serious consideration to the possibility of carrying out impact assessments in comitology procedures too, as it is often here that the bureaucracy arises as a result of the comitology decisions and the associated burdens.
As to soft law, Mr Medina Ortega's report has my full backing. Indeed, in the Committee on Legal Affairs we increasingly have the impression that the European Commission is misusing the instrument of soft law in order to circumvent Parliament's codecision rights. It is not acceptable for the Commission to make decisions as a legislative body at the proposal of the Directorate-General for Competition on which it consults Parliament, yet this is not the case for recommendations relating to the internal market.
As my final point, I would like to draw attention to the issue of simplification. We need an institutional agreement on simplification as a matter of urgency, as we have in other areas, in order to ensure that we have an efficient procedure. We do not want to open a Pandora's box and instead of simplifying matters, end up with even greater complexity.
(PL) Madam President, it is pleasing to note that in recent years the European Commission has become increasingly concerned about the quality of the Union's legislation. The Commission is striving to ensure, on the one hand, that legislation is transparent and accessible, and on the other, that it is effective and has a positive impact on the citizens and on entrepreneurship.
Better laws increase the benefits derived from modern and effective legislation whilst simultaneously reducing the cost of its implementation to a minimum. The Commission's communication of 14 November 2006 on a strategic review of better regulation in the European Union, together with the stated objective of achieving a 25% reduction of the administrative burden by 2012, represent a key first step on the way to resolving the problem at both European and national level.
The communication also emphasises the need for the Council and the European Parliament to provide regular impact assessments concerning the main changes to the proposals, and for greater importance to be attached to the proposals concerning simplification of legislation in the framework of codification and repeal of outdated legal acts. In this connection, it is particularly important to set up a special Council to deal with impact assessment and strengthen implementation of Community legislation through preventive actions undertaken by Member States from the earliest stages of implementation of Community legislation.
As part of the ongoing work on better legislation it is crucial for the European Parliament both to become involved in the interinstitutional debate, and also to act as co-legislator in the adoption of the legal acts derived from such a process. It is important to emphasise the new principles of comitology in this House. They strengthen control by the European Parliament and Council of the Commission's executive powers, thus contributing to simplification of Community legislation.
Regarding the role of the Commission, the latter should require rather than recommend Member States to submit correlation tables for inspection, particularly in order to facilitate checking of the process of transposition of directives in each of the Member States. The Commission should also be urged to introduce easily comprehensible and transparent language into the legislative proposals submitted, whilst retaining legal certainty and accuracy of terminology.
(PL) Madam President, better law-making is very relevant to the harmonisation of action within the European Union. I should like to congratulate all the rapporteurs on excellent reports. Thanks are due to Mrs Lévai, Mr Doorn, Mr Gargani, and Mr Medina Ortega.
A tendency to deal with as many problems as possible through legal regulation has become evident in many national parliaments and also in this House. It often results from a belief that issues can be resolved by devising a provision. In so doing we try to take account of all the arguments, of lobbyists and of the special interests concerned. As a result, legal provisions lack transparency and are difficult for the citizens, enterprises and the administration to understand. They end up as huge documents that lack transparency and are difficult to transpose into the legislation of all countries.
Better law-making should involve the use of legislative instruments with a view to achieving the aims laid down in the Treaty. Co-regulation and self-regulation may be used to supplement legislative measures, but only when they provide for better or equal scope than the methods involved in application of legislation.
Better law-making and refraining from dealing with as many matters as possible through legislation are not new issues, but they need to be dealt with as quickly as possible. Assessment of the legislative implications, ensuring terminological precision and legal certainty, limiting recourse to abbreviations and unduly lengthy recitals should result in better, more modern, rational and effective legislation. The action undertaken will significantly reduce the administrative costs incurred by Parliament, interested parties and those affected by the legislation introduced.
The application of so-called soft law based on Community practice represents a further challenge. Soft law does not guarantee full legal protection; it is not binding and gives rise to legal reservations. It must not be used instead of legal acts in areas for which the Community has legislative powers. The issues covered in the studies are of great practical significance and call for further swift action. The success of better regulation will depend very largely on the European Commission, working in cooperation with Parliament and the Council.
Madam President, this joint debate encompasses four reports supposedly compiled to outline better regulation in the EU. That is surely a contradiction in terms! Despite the many words written and spoken on this topic, the crux of this issue has been entirely overlooked. Mr Doorn's report best sums up the blinkered stance taken towards this notion of better regulation. After all, that report states that the Commission's action programme to reduce administrative burdens by 25% by 2012 'cannot [...] be equated to a deregulation, nor lead to a change in the policy objectives and level of ambition contained in Community legislation'. Therefore, not one single report considers the possibility that less regulation - or, even better, no legislation - is what is required.
This concept will not be grasped by this talking shop simply because, if this logic were pursued, then Euroland would be forced to admit what we have known for many years, which is that the EU is bad news for business.
Mr President, as we debate better regulation, we should first recall the scale of the problem. No one imagines you can run a modern economy without regulation but, equally, excessive regulation can be hugely damaging, and the Commission's own figures prove it. In an interview with the Financial Times last year, Commission Vice-President Verheugen said that he had made a new estimate of the annual cost of regulation to the EU economies, and that it amounted to an extraordinary EUR 600 billion! That is around 5.5% of the EU's GDP.
But what about the admitted trade benefits of the single market? Here again we can turn to the Commission's figures. The Commission has estimated the trade benefits at EUR 160 billion a year. In other words, the cost of EU regulation exceeds the benefits of the single market by more than three times. The EU's regulatory system is making us all poorer and damaging our competitiveness in the face of globalisation.
My fear is that all the talk of better regulation is coded language for 'more of the same'. We do not need better regulation, we need less regulation.
I have a practical proposal: let us agree to pass no new legislation in the next parliamentary term. Instead, let us unleash the full power of the EU institutions on the task of deregulation. Let us do the impact assessments, let us consult with industry and then let us dismantle the legislation which is holding us back.
Thank you, Mr Helmer. As far as I am aware, when I got up this morning I was still female!
(EL) Mr President, I should like to focus on the amendments that I have submitted to the Committee on Constitutional Affairs and that have been incorporated into the text of the Committee's opinion on the use of 'soft law'.
'Soft' or 'permissive' law is a widely accepted dialogue-based form of European common regulatory policy involving coordination, cooperation, negotiation and hierarchy. My main observation is that soft-law instruments, which do not take on a legally binding nature but nevertheless produce certain indirect legal results, have proven adequate for the effective regulation of certain areas of Community activity - within the framework of the Community treaties, of course, and subject to the requirements laid down in those treaties.
I am also of the opinion that soft-law instruments should be used as preparatory instruments for binding legislative acts. They are superseded when formal legislative acts come into force, and they contribute to the interpretation and enforcement of Community legislation.
However, I should like to emphasise that excessive recourse to soft-law instruments would signal a change of the single European Community model into a traditional international organisation. Soft law should not be a substitute where it is essential to adopt binding Community legislation - subject, of course, to the principles of subsidiarity and proportionality.
As I have stressed in one of my adopted amendments, the Commission should make a special effort to guarantee transparency, visibility and public accountability in the procedure for approving non-binding Community acts, and guarantee increased use of impact assessment in the decision-making process.
(RO) Madam President, Commissioner, the Spring European Council proposed to reduce Community and national bureaucracy by 25% by 2012. Member States should develop a plan for quantifying and reducing administrative costs, by avoiding overregulation in transposing Community legislation into national law. To ensure better regulation, the proposals for simplifying legislation, reducing the number of normative acts and retaining only the very necessary regulations should have priority. Non-mandatory legislative (soft law) instruments should be developed with the cooperation of democratic institutions, used very carefully but without replacing the Community law, when needed. For legislation that is easy to understand and apply , impact studies and consultation of the relevant parties are essential, especially with regard to the social impact of the legislative proposals. Information technology should be used in order to reduce administrative costs and to ensure the transparency of the legislative process. The future European Treaty will enable European Union citizens, by means of the national parliaments, to exercise scrutiny over observance of the principle of subsidiarity within the context of legislative proposals.
(PL) Madam President, dura lex, sed lex is a Latin maxim that most lawyers are probably very familiar with. It translates as hard law but law nonetheless. Today we are focusing on soft law, which identifies a particular approach, but is not a legally binding act. It is an expression of political declarations, resolutions, Council declarations, Presidency conclusions, but such provisions are not binding. Soft law may also be applied by the European Court for the interpretation of provisions, however. It is therefore a type of law, although the Court states that it is not intended to have a legally binding effect even in relation to the persons to whom it is applied. In practice, however, the national courts are required to take account of recommendations when resolving disputes. The former assist in interpretation of national law adopted, guaranteeing its implementation and supplementing binding Community provisions.
The rapporteur has provided a very critical analysis of non-binding legal provisions. In particular, their implementation by the Commission is deemed inappropriate. The rapporteur emphasises that in a situation in which the Community has legislative authority it would be appropriate for a body such as Council or the Parliament to adopt an act, taking account of the principles of subsidiarity and proportionality. I agree with the rapporteur that the only way to guarantee the possibility of applying and implementing the law is by adopting provisions in the framework of institutional procedures laid down in the Treaty.
(SV) Madam President, as the basis for cooperation within the EU the Member States have signed several treaties laying down the basic rules governing what the EU is and what the EU must do. This is called primary law and the EU institutions are not permitted to take decisions which are not based on primary law.
I wish to draw the Chamber's attention to the resolution by the rapporteur Manuel Medina Ortega in which he urges the Commission to avoid the expression of soft law. As we all know, soft law is non-legally binding documents presented by the Commission to clarify directives in different policy areas. It is fortunate, not regrettable as Mr Ortega puts it, that the Member States have voting powers in areas where full harmonisation of the law is merely an impossible dream of the federalists. Community law is binding only in areas where the Member States themselves have delegated decision-making rights to the Community.
(PL) Madam President, I welcomed the fact that, for the first time, initiatives concerning simplification of legislation have been included in the Commission's work and legislative programme for the current year. A better regulatory environment and clear and effective legislation are essential conditions for ensuring better implementation of the law. This will in turn impact on the rate of economic growth and job creation, thus making a valuable contribution to the success of the Lisbon Strategy.
It should also be borne in mind that in many cases, the way in which Community legislation has been established to date has resulted in the emergence of a notion of a remote bureaucratic structure amongst citizens of the Member States. This structure has been perceived as being uninterested in resolving the problems experienced by ordinary people or in making their lives easier, a situation which the Eurosceptics are busy exploiting.
Clearly, simplification cannot be confined to the European level. It must also take place at national level, so that the benefits of Community simplification are not squandered due to national regulations. I strongly support the calls to the European Commission urging it to monitor this process at national level too.
On its own, however, simplifying legislation does not guarantee that it will be of a better quality. We need to determine whether so-called soft law does represent an effective instrument in the context of the Community. We are all aware that the current model of soft law imposes the requirement to undertake transposition into the national systems. Not only is this linked to higher costs, but it also has a significant impact on the clarity and effectiveness of legislation precisely at national level.
In addition, this leads to serious problems in the area of case-law, as it increases waiting time because of the need to address prejudicial questions to the European Court of Justice. I agree with the statement that so-called soft law all too often amounts to an ambiguous and ineffective instrument that can have a negative impact on Community legislation and the institutional balance. It should not be used as a substitute for desirable but unadopted legislation.
An effective system of assessment of the impact of legal acts is a sine qua non for ensuring high quality and effective Community or national legislation. I believe much still remains to be done in this area, and I would like to take the opportunity provided by this debate to emphasise how important it is for the institution charged with carrying out impact assessments to be entirely independent.
Better law-making must also mean the involvement of the European Parliament both in interinstitutional debate and as a co-legislator.
(PL) Madam President, I welcome the fact that we are paying increasing attention to the quality of appropriate European Community legislation. The latter is the subject of scrutiny in terms of its transparency, accessibility and effectiveness. It should, however, be borne in mind that better law-making includes all aspects of the legislative process, from the initial concept through to its introduction and implementation. Accordingly, when discussing better regulation we should also consider every level of administration. The administrative structure must not be allowed to grow unnecessarily, with all the burdens that implies.
This applies not only to the European administration but also to the administration at Member State level. Accordingly, both the European Union and the Member States should launch an ambitious strategy to reduce administrative burdens, bearing in mind that such burdens arise out of both European and national legislation. It is incumbent on the Member States, however, to devise and implement programmes to simplify administrative actions and provide more systematic assessment of the social and economic effects of implementing Community legislation.
on behalf of the ALDE Group. - Mr President, I did not think I was going to get to make this speech, I thought I would have to send it to you later, but I very much wanted to participate on behalf of my group. Clearly, these are four very important reports that we have been discussing on better law-making. Although it is rare, I have to say that I have some sympathy with our colleagues from the right of the House when they say that four reports on better law-making is a bit of a blockbuster, is it not? Could we not perhaps have had one clear, simple report?
I would like to concentrate my remarks on the issue of soft law and Mr Medina Ortega's report. Soft law is a worry. It can be a very useful process to use soft law but it can also lead to fuzziness, unclarity and difficulties. Mr Medina Ortega tries to be very clear in his report and I applaud that, but there will always be a wish amongst legislators to use, as it were, alternative regulatory methods other than black letter law.
We have to admit that the state cannot do everything, but if we admit that, we also have to be very clear about the dangers of using soft law. First of all, soft law, as many of my colleagues in the Committee on Legal Affairs have already said, has a propensity to bypass the legislator, to bypass Parliament, to bypass democracy - and that is entirely unacceptable. We have to be aware of this danger and make sure that it does not happen. We have seen one very clear example with a very important project to do with European contract law, which absolutely should be discussed and discussed politically, but because of the way in which it was dealt with it came before us as a soft law instrument.
There is also a further difficulty when we use soft or alternative methods to do with justice and access to justice. If we use alternative methods - we often talk about alternative dispute resolution systems at European level - these, again, are not backed by a state structure. A constituent of mine recently returned from a holiday in another EU country. He had lost out on car rental and was forced to use an alternative system, and the car hire company would not participate. That is when soft systems not backed by black letter law fail our citizens and do not deliver justice.
If we want an EU that delivers justice both in the law we make and the way it is accessible through the courts, we have to be very careful about soft law and make sure that it is still backed in some way by the state.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, I am most grateful for the broad consensus which has emerged in this debate, but I would like to clarify a few points. First of all, better regulation is not the same as deregulation. I must refute that very firmly. This is not a Deregulation Commission: as I have said, European integration is based on the law, not on the abolition of law. Better regulation is precisely what the name says: it aims to improve regulation, and to make it more modern, simpler, more transparent and above all more responsive to the needs of small and medium-sized enterprises. We often subject them to the same burdens as major corporations, and that is unfair.
In particular, I would like to confirm what Mrs Frassoni has said: it is not about lowering standards. If you look at the many initiatives proposed by the Commission so far, you will see that there is not a single case in which the Commission has proposed lowering a standard or weakening the level of European integration that has been achieved. The aim is only ever to achieve the objectives which you - the European Parliament - regard as politically necessary, but to do so by simpler, more up-to-date and cheaper means. I would like to make that very clear.
There seems to be a great deal of confusion surrounding the statistics. I am really quite surprised. Let me try and clarify. As regards simplification, this is an ongoing programme which is being constantly enhanced. The Commission is currently working on 143 simplification initiatives of which around half have already been adopted; 67 initiatives have already been adopted. These initiatives naturally cover a large number of basic acts with subsequent regulation. So if we say that we have 143 simplification initiatives, this means that several thousand acts are affected. Here, the aim is what I have described: to review the existing legislation and determine whether it is still appropriate for today. It is quite clear, after all, that after around 50 years of European integration, this has to be done.
On the issue of costs, it is a rather different matter. Mr Helmer's frequent repetition of his assertions does not make them correct. I assume that he is not here, but I would like to make that clear once and for all. Administrative burdens for companies are defined as costs incurred by European companies as a result of their record-keeping, and statistical and information obligations, and as a result of European, national or regional legislation. They amount to 3.5% of Europe's gross national product in total, although this covers all three levels: European, national and regional. We already have a breakdown of where these costs arise: around 35% of them are directly attributable to European legislation, 15% come from the transposition of European legislation into national law, and the rest - 50% - arise purely at national level.
It is of course quite incorrect to assert, as Mr Helmer does, that the EU costs the economy EUR 350 billion and the internal market does not bring that many benefits, so the cost of EU regulation exceeds the benefits of the single market. With respect, that is sleight of hand and is targeted at people's ignorance; it ignores the fact, for example, that if we did not have EU law, we would still have national law, even in the United Kingdom, and indeed in particularly large quantities, as we know. It would certainly be more expensive.
Let me give you one example of how much scope for massive simplification and savings potential is afforded by European legislation. In Europe we had 1 400 different pieces of technical legislation on wireless systems in 27 countries. That means that a company in the United Kingdom which produced specific wireless systems had to be familiar with 1 400 items of national legislation. In line with the Commission's proposal, this Parliament adopted legislation which simplified these 1 400 provisions and turned them into one single item of legislation. You could work out the precise savings that this entailed for companies, but the overall message is clear.
The 25% reduction is absolutely achievable. With the proposal, we have supplied you with the 10 fast-track actions to show you that, technically speaking, it is fairly straightforward. All you have to do is look through the existing regulations to see which statistical, information and record-keeping obligations exist and whether we actually still need them to this extent, based on current practice. In many cases, we find that they are not needed at all to the same extent, or that modern information and communications technologies are making it all very much easier.
We will achieve this 25%, and this will lead to a productivity gain for the European economy of 1.5% of GNP. This naturally has a macroeconomic dimension, for there are not many economic programmes in the European Union which have a positive economic effect of 1.5%. I would just like to say in passing that if everything goes well, we will also achieve a very high growth effect if the new transatlantic cooperation - removal of trade barriers in transatlantic trade - is brought to a successful conclusion.
We felt that it was important to provide you with this clarification so that we know what we are talking about. I underscore everything that has been said here in regard to impact assessment. This is the be-all and end-all and the Commission's rule is this: no new proposal without a comprehensive impact assessment, and no new proposal without an impact assessment which has been scrutinised by the Impact Assessment Board. If this rule is occasionally infringed, the European Parliament has the absolute right, in my view - indeed, if not a duty - to draw critical attention to it. Without impact assessment, the legislator is not in a position to assess the practical outcomes of its action.
Even if an impact assessment reveals that a new proposal will entail costs for the economy or for citizens, this does not necessarily mean that the measure will be shelved, for there are some things which are more important than costs. When it is a matter of protecting our environment, combating climate change, reducing our dependency on fossil fuels or promoting the health of our citizens, it is not about costs. In such cases, we have to do what is necessary. Nonetheless, the Commission feels obliged to fully inform Parliament about the social, environmental and economic consequences of any new proposal. That is why impact assessment is so important.
We will look very carefully at the proposals which have been made here. The most important point which has been made several times in this debate is something which I fully endorse: all this can only be successful if it is a community project. It will not succeed if we view it as a conflict between the institutions. It will only work if all three institutions - Parliament, the Council and the Commission - jointly support it and make it their priority. That is the only way for this endeavour to succeed.
The debate is closed.
The vote will take place on Tuesday.